UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4228



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

QUENTIN THEODUS JONES,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-cr-00103-BO)


Submitted:   March 2, 2007                 Decided:   April 23, 2007


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. James Roos, III, LAW OFFICES OF J. JAMES ROOS, III, LLC, Towson,
Maryland, for Appellant.    Frank DeArmon Whitney, United States
Attorney, Anne Margaret Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quentin Theodus Jones pled guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)

(2000).   The district court sentenced him to 108 months in prison.

Jones timely appealed.

            Jones’ counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that in his opinion there

are no meritorious issues for appeal, but questioning whether the

district court complied with Rule 11 of the Federal Rules of

Criminal Procedure in accepting Jones’ guilty plea and whether the

district court erred in calculating Jones’ sentence.      Jones was

advised of his right to file a pro se supplemental brief, but he

has not filed one.    We affirm Jones’ conviction and sentence.

            Because Jones did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the Rule

11 hearing is reviewed for plain error.       See United States v.
Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (holding that “plain

error analysis is the proper standard for review of forfeited error
in the Rule 11 context”).      Although counsel identified none, we

find that the district court made some omissions in conducting the

Rule 11 hearing.     Specifically, the district court did not inform

Jones of:     the penalties for perjury if he was questioned under

oath about the offense, Rule 11(b)(1)(A); his right to plead not

guilty, Rule 11(b)(1)(B); his right to counsel, Rule 11(b)(1)(D);

or the fact that the court must consider the federal sentencing

guidelines but may depart, Rule 11(b)(1)(M).       However, we find

                                 - 2 -
that, under the facts of this case, the district court’s omissions

did not affect Jones’ substantial rights and therefore did not

amount to plain error.      United States v. Olano, 507 U.S. 725, 731-

32 (1993) (stating plain error standard).

             Turning to Jones’ challenge to the calculation of his

sentence, after United States v. Booker, 543 U.S. 220 (2005), a

district court is no longer bound by the range prescribed by the

sentencing guidelines.        However, in imposing a sentence post-

Booker, courts still must calculate the applicable guideline range

after making the appropriate findings of fact and consider the

range   in   conjunction    with   other   relevant   factors   under   the

guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.
denied, 126 S. Ct. 2054 (2006).        This court will affirm a post-

Booker sentence if it “is within the statutorily prescribed range

and is reasonable.”        Id. at 433 (internal quotation marks and

citation omitted).         “[A] sentence within the proper advisory

Guidelines range is presumptively reasonable.”          United States v.
Johnson, 445 F.3d 339, 341 (4th Cir. 2006).            We find that the

district court sentenced Jones within the properly calculated

guideline range and that neither Jones nor the record suggests any

information that would rebut the presumption of reasonableness.

             In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.               We

therefore affirm Jones’ conviction and sentence.                This court

requires that counsel inform Jones, in writing, of the right to


                                   - 3 -
petition the Supreme Court of the United States for further review.

If Jones requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Jones.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -